Name: 88/127/EEC: Commission Decision of 12 February 1988 authorizing certain Member States temporarily to take additional measures to protect themselves against the introduction of Corynebacterium sepedonicum as regards the Federal Republic of Germany (Only the English, French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  agricultural policy;  agricultural activity
 Date Published: 1988-03-09

 Avis juridique important|31988D012788/127/EEC: Commission Decision of 12 February 1988 authorizing certain Member States temporarily to take additional measures to protect themselves against the introduction of Corynebacterium sepedonicum as regards the Federal Republic of Germany (Only the English, French and Dutch texts are authentic) Official Journal L 063 , 09/03/1988 P. 0013 - 0015*****COMMISSION DECISION of 12 February 1988 authorizing certain Member States temporarily to take additional measures to protect themselves against the introduction of Corynebacterium sepedonicum as regards the Federal Republic of Germany (Only the Dutch, English and French texts are authentic) (88/127/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/665/EEC of 24 June 1980 on the control of potato ring rot (1), and in particular Article 9 (2) thereof, Whereas, where a Member State considers that there is an imminent danger of the introduction into its territory of potato ring rot from another Member State, it may temporarily take any additional measures necessary to protect itself from that danger; Whereas a Member State may also take such measures where another Member State informs it of confirmed contamination by potato ring rot; Whereas the Federal Republic of Germany informed the other Member States and the Commission on 13 September 1985 that samples of potatoes originating in Niedersachsen were suspected to be contaminated by potato ring rot; whereas complementary reports supplied by Germany indicated that five samples of the 1986 potato production of that Land showed a confirmed contamination by potato ring rot; Whereas Belgium, France, Ireland, Luxembourg, the Netherlands and the United Kingdom notified the other Member States and the Commission that, on the basis of the abovementioned information from Germany, they were laying down certain additional measures applicable to potatoes originating in Germany, with a view to strengthening protection against the introduction of potato ring rot from Germany; Whereas these additional measures are of different types, and include special testing requirements as well as the banning of potatoes originating in Germany; Whereas it has not yet been possible to identify the source of contamination nor to determine the extent thereof in the Land concerned; Whereas it is therefore justified for the Member States to adopt additional measures to protect themselves against that danger; Whereas these additional measures have to take into account the production and distribution structures in Germany, as well as the reduced risk involved in potatoes for which it is ensured that they are not planted and that they do not come directly or indirectly into contact with potatoes to be planted; and finally also the fact that hitherto no findings of potato ring rot have been confirmed in other Laender of Germany; whereas they would be without prejudice to the phytosanitary inspections which may be carried out by the introducing Member States under the Community plant health regime; Whereas the additional measures adopted by the abovementioned Member States should be brought into line with these principles at least in respect of the main types of potato commodities such as seed potatoes, were potatoes for consumptioon and ware potatoes for industrial processing; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. The Member States mentioned in Article 4 are hereby authorized, for a period expiring on 30 June 1990, to require that the conditions laid down in paragraph 2 are met, in addition to those laid down in Directive 80/665/EEC in particular Articles 2, 5 (4) and (5) thereof, if tubers of potatoes (Solanum tuberosum L.) originating in the Federal Republic of Germany are to be introduced into their territories. 2. For the purposes of paragraph 1, the following conditions shall be met: (a) The tubers: (aa) in the case of seed potatoes originating in the Land where potato ring rot was confirmed: - shall have derived in direct line from officially approved disease-free tubers obtained under an appropriate programme, and - shall not have been in contact with potatoes of other kinds or with fields, stores or machinery which have been in contact with potatoes of such other kinds since 1986, and - shall not have derived from material of any stage subsequent to the aforementioned disease-free tubers that has failed to meet the requirements specified in the previous indent in the relevant year, and - shall have been subjected to official or officially supervised independent testing in accordance with the Community established method for the detection and diagnosis of Corynebacterium sepedonicum, on a sample of at least 200 tubers per 25 tonnes maximum drawn officially per grower from each lot before any possible blending with tubers from other growers and removal from the premises of the growing/packing station and preferably before cleaning and packing, and shall have been found free, in this testing, from potato ring rot; (bb) in the case of seed potatoes originating in Laender other than that referred to in (aa): - shall not have derived from, nor been in contact with potatoes originating in the Land referred to in (aa) or with fields, stores or machinery which have been in contact with potatoes originating in that Land since 1986, or - shall have been subjected to official or officially supervised independent testing as described in (aa), and shall have been found free, in this testing, from potato ring rot; (cc) in the case of ware potatoes for consumption: - shall be packed in closed packages that are ready for direct delivery to retailers or to final consumers, and that do not exceed a weight common in the Member State of destination for that purpose, to the maximum of 25 kilograms, and - shall be intended for such direct delivery, and - if they originate in the Land referred to in (aa) or if it cannot be established that they either have not derived from, or have not been in contact with potatoes originating in that Land, shall have derived directly from material which has been subjected to official or officially supervised independent testing in accordance with the Community established method for the detection and diagnosis of Corynebacterium sepedonicum, on a sample officially drawn of at least 200 tubers per lot, and which has been found free in this testing from potato ring rot and shall have been subjected themselves to such a testing and found free in this testing, from potato ring rot, - in all other cases, shall have been produced and stored in a zone in which samples officially drawn at random have been subjected to such testing and found free, in this testing from potato ring rot, and - shall be subjected in the Member States of destination to official monitoring to ensure that the packages are not opened before the intended delivery and that the tubers will not be in contact with fields, potato stores or any machinery for potato handling; (dd) in the case of ware potatoes for industrial processing: - belong to varieties suitable for that purpose, - shall be intended for direct and immediate delivery to a processing plant with officially approved facilities for waste disposal, and - shall be subjected, in the Member State of destination, to official monitoring to ensure such direct and immediate delivery. (b) The phytosanitary certificate required under Council Directive 77/93/EEC (1), shall indicate, under the headings: - 'Additional Declaration': 'Compliance with provisions according to Article 1 (2) of Commission Decision 88/126/EEC ensured', completed by the precise reference to the appropriate cases, as well as the name of the variety and the Land of production; in the case of testing of samples drawn from lots intended to be introduced into the other Member States concerned, the reference number of the lot sample and the station where the testing was carried out shall also be indicated, - 'Distinguishing marks': 'Number of the consignment and the bag identification mark'. If the organization responsible for the issuing of the phytosanitary certificate is officially informed of any circumstances constituting a serious reason to believe that for an individual consignment or individual consignments the available guarantees are not no longer sufficient to prevent the risk referred to in this Decision, that organization shall withhold or withdraw the certificate until such time as the matter has been fully investigated. (c) The Member States mentioned in Article 4 shall notify the other Member States and the Commission of the type of facilities officially approved for the purposes of the second indent of (a) (dd). Article 2 The Member States mentioned in Article 4 shall adjust the additional measures, which they adopted with a view to protecting themselves against the introduction of Corynebacterium sepedonicum as regards Germany, in such a manner that they comply with the provisions of Article 1. Article 3 This Decision shall be repealed or amended if and when a case of potato ring rot is detected on potatoes originating in Germany either in surveys carried out in other Laender pursuant to Directive 80/665/EEC or on potatoes introduced into other Member States pursuant to this Decision. Article 4 This Decision is addressed to the Kingdom of Belgium, the French Republic, Ireland, the Grand-Duchy of Luxembourg, the Kingdom of the Netherlands and the United Kingdom. Done at Brussels, 12 February 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 180, 14. 7. 1980, p. 30. (1) OJ No L 26, 31. 1. 1977, p. 20.